DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 13 and 14 are objected to because of the following informalities: 
Missing Commas in Claim 1:
Missing commas in Claim 1, lines 14-15, for limitation of “a screw hole configured to be coupled with an abutment is formed in the central parts of the polygonal protruding portion…” 
For clarity, commas are recommended to be added in Claim 1, lines 14-15, as follows: “a screw hole, configured to be coupled with an abutment, is formed in the central parts of the polygonal protruding portion…”
Proposition “an” should be “the” in Claims 13 and 14:
In Claim 13, lines 12-13, and Claim 14, lines 15-16, there is a limitation of “the gingiva contact portion has an upper part”
Examiner interprets “an upper part” to be “the upper part of the gingiva contact portion,” as recited in previous Claim 1. Thus, for clarity, “an upper part” should be changed to “the upper part” in Claims 13 and 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 19-20, recites the limitation “the screw hole is formed to pass through central parts of the upper part and the gingiva contact portion.” As written, it is uncertain if “the upper part” recited in Claim 2 is referring to the upper part (which comprises a dental prosthesis coupling portion, a top surface, and a polygonal protruding portion) of the fixture or the upper part of the gingiva contact portion recited in Claim 1. For examination purposes, the examiner interprets “the upper part” recited in Claim 2 as the upper part of the fixture recited in Claim 1. 
Claims 8, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as Claim 2 they depend on is rejected under U.S.C. 112(b). As such, Claims 8, 12, 14, 16, 18 and 20 will be rejected under U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Herrington et al. (U.S. Publication 20130196290 A1, hereby referred to as “Herrington”).
Re Claim 1, Herrington teaches a dental implant (see Reproduced Fig. 1, 2 and 3 below), comprising: 
a fixture (indicated within the black rectangle outline in Reproduced Fig. 1, 2, and 3) comprising a lower part, an intermediate part, and an upper part (see parts of fixture indicated in Reproduced Fig. 1); 
the lower part comprising a dental root body configured to be implanted into an alveolar bone, and a screw portion (see dental root body and screw portion indicated in Reproduced Fig. 1, 2 and 3. The examiner notes that the dental root body has the structure to be configured to be implanted into an alveolar bone.); wherein 
the intermediate part comprises a gingiva contact portion configured to come into contact with gingiva portion  (120) (see gingiva portion indicated in a black rectangle outline in Reproduced Fig. 1, as well as in Figs. 2-4. The examiner notes that the gingiva contact portion shown has the structure to to be configured to come in contact with a gingiva portion.), 
the upper part comprises a dental prosthesis coupling portion (810) (see Reproduced Fig. 1) , a top surface (indicated by black bolded lines in Reproduced Fig. 1), and a polygonal protruding portion (834) (highlighted in grey and indicated in Reproduced Figs. 1, 2 and 3 below), 
the dental prosthesis coupling portion (810) is configured to partially or entirely protrude from the gingiva (the examiner notes that the dental prosthesis coupling portion shown has the structure to be configured to partially or entirely protrude from the gingiva.),
the polygonal protruding portion (834) protrudes from the top surface of the fixture (as shown in Reproduced Fig. 1),
a screw hole (shown and outlined in black in Reproduced Fig. 2, as well as Fig. 3) configured to be coupled with an abutment is formed in central parts of 
the polygonal protruding portion(834) and the dental prosthesis coupling portion (810), and
 the screw hole is formed along a central axis of the fixture such that the screw hole extends from the polygonal protruding portion (834) to an upper part (indicated in Reproduced Fig. 4 below) of the gingiva contact portion (120) (as shown in Reproduced Figs. 2 and 3).

    PNG
    media_image1.png
    722
    798
    media_image1.png
    Greyscale


Reproduced Fig. 1 (Herrington, 2013)






    PNG
    media_image2.png
    750
    849
    media_image2.png
    Greyscale
Reproduced Fig. 2 (Herrington, 2013)













    PNG
    media_image3.png
    864
    1009
    media_image3.png
    Greyscale

Reproduced Fig. 3 (Herrington, 2013)







    PNG
    media_image4.png
    626
    1270
    media_image4.png
    Greyscale

Reproduced Fig. 4 (Herrington, 2013)

Re Claim 2, the claimed invention of Herrington is disclosed in the rejection of Claim 1, wherein the screw hole (shown and indicated in Reproduced Figs. 2 and 3 above) is formed to pass through central parts of the upper part (the examiner interprets as the “upper part of the fixture,” which includes the polygonal protruding portion, top surface, and dental prosthesis coupling portion as indicated in Reproduced Fig. 1 above) and the gingiva contact portion (120) and reach a part of the dental root body which is adjacent to the gingiva contact portion (120) (refer to Reproduced Figs. 2 and 3).
Re Claim 3, the claimed invention of Herrington is disclosed in the rejection of Claim 1, wherein the polygonal protruding portion (834) has one of a quadrangular shape, a pentagonal shape, a hexagonal shape, or an octagonal shape (the examiner notes that Herrington discloses a polygonal protruding portion with a hexagonal shape, as illustrated in Reproduced Fig. 3 above).	
	Re Claim 4, the claimed invention of Herrington is disclosed in the rejection of Claim 1, wherein 
the abutment (880) (shown in Reproduced Figs. 1, 2, and 3) is coupled with the fixture and comprises a polygonal insertion portion (884) (see Reproduced Fig. 3), a circular hole (indicated in Reproduced Fig. , a circular upper groove (see shaded rectangle indicated in Reproduced Fig. 3), and a bottom surface (indicated in bolded lines in Reproduced Fig. 3)
the polygonal protruding portion (834) and the polygonal insertion portion (884) have a same polygonal shape (examiner notes both polygonal portions have a hexagonal shape, as shown in Reproduced Fig. 3) such that the polygonal protruding portion (834) is inserted into the polygonal insertion portion (884) to couple the fixture with the abutment (880) (shown in exploded parts diagram of Reproduced Fig. 3), and 
the bottom surface is configured to engage with and come into contact with the top surface (examiner notes the engagement of the bottom surface of the abutment and the top surface of the fixture are shown in Reproduced Figs. 1-3).
Re Claim 5, the claimed invention of Herrington is disclosed in the rejection of Claim 4, wherein one or more inclined planes or concave grooves are formed on one or more of an outer circumferential surface of the abutment (880) (see concave grooves on an outer circumferential surface indicated in Reproduced Fig. 3) and the dental prosthesis coupling portion (810) (see inclined planes on dental prosthesis coupling portion indicated in Reproduced Fig. 3).
Re Claim 6, the claimed invention of Herrington is disclosed in the rejection of Claim 4, wherein an outer circumferential surface (see Reproduced Fig. 3) formed on the abutment (880) has a tapered shape or a vertically cylindrical shape (with reference to the vertical direction, as indicated by a double-

    PNG
    media_image5.png
    512
    845
    media_image5.png
    Greyscale
Re Claim 7, the claimed invention of Herrington is disclosed in the rejection of Claim 1, the dental implant further comprising: a male screw (870) which couples the fixture with the abutment (880)(as shown in Reproduced Fig. 3), wherein the male screw (870) comprises a head (see Reproduced Fig. 3 and 4) and an external thread (in Reproduced Fig. 3 and 5), and a groove having a bar shape, a cross shape, or a polygonal shape is provided on a top surface of the head (the examiner notes that the groove, indicated in the light grey outline/shading in Reproduced Fig. 4 below, has a polygonal shape (i.e. hexagonal shape). 

Reproduced Fig. 5 (Herrington, 2013)

Re Claim 8, the claimed invention of Herrington is disclosed in the rejection of Claim 2, the dental implant further comprising: a male screw (870) which couples the fixture with the abutment (880) (as shown in Reproduced Fig. 3), wherein the male screw (870) comprises a head (see Reproduced Fig. 3 and 5) and an external thread (in Reproduced Fig. 3 and 5), and a groove having a bar shape, a cross shape, or a polygonal shape is provided on a top surface of the head (the examiner notes that the groove,  has a polygonal shape (i.e. hexagonal shape). 
Re Claim 9, the claimed invention of Herrington is disclosed in the rejection of Claim 3, the dental implant further comprising: a male screw (870) which couples the fixture with the abutment (880) (as shown in Reproduced Fig. 3), wherein the male screw (870) comprises a head (see Reproduced Fig. 3 and 5) and an external thread (in Reproduced Fig. 3 and 5), and a groove having a bar shape, a cross shape, or a polygonal shape is provided on a top surface of the head (the examiner notes that the groove, indicated in the light grey outline/shading in Reproduced Fig. 5 above, has a polygonal shape (i.e. hexagonal shape). 
Re Claim 10, the claimed invention of Herrington is disclosed in the rejection of Claim 4, the dental implant further comprising: a male screw (870) which couples the fixture with the abutment (880)(as shown in Reproduced Fig. 3), wherein the male screw (870) comprises a head (see Reproduced Fig. 3 and 5) and an external thread (in Reproduced Fig. 3 and 5), and a groove having a bar shape, a cross shape, or a polygonal shape is provided on a top surface of the head (the examiner notes that the groove, indicated in the light grey outline/shading in Reproduced Fig. 5 above, has a polygonal shape (i.e. hexagonal shape).
Re Claim 11, the claimed invention of Herrington is disclosed in the rejection of Claim 1, wherein the gingiva contact portion (120) is formed as a plane which linearly connects an end of a prosthetic margin (indicated as the grey circle-outline in Reproduced Fig. 6 below) to the dental root body (see in Reproduced Figs. 1, 3, 6), or as a curved surface which connects the end of the prosthetic margin to the dental root body using a curve (the examiner notes that Reproduced Fig. 6 illustrates that gingiva contact portion is formed as a 
    PNG
    media_image6.png
    779
    1129
    media_image6.png
    Greyscale
plane which linearly connects an end of the prosthetic margin). 
Reproduced Fig. 6 (Herrington, 2013)

Re Claim 12, the claimed invention of Herrington is disclosed in the rejection of Claim 2, wherein the gingiva contact portion (120) is formed as a plane which linearly connects an end of a prosthetic margin (indicated as the grey circle-outline in Reproduced Fig. 6 below) to the dental root body (see in Reproduced Figs. 1, 3, 6), or as a curved surface which connects the end of the prosthetic margin to the dental root body using a curve (the examiner notes that Reproduced Fig. 6 illustrates that gingiva contact portion is formed as a plane which linearly connects an end of the prosthetic margin). 
Re Claim 13, the claimed invention of Herrington is disclosed in the rejection of Claim 1, wherein the gingiva contact portion (120) has an upper part having a vertically cylindrical part (examiner notes upper part is indicated as an inner vertically cylindrical part, as shown in Reproduced Fig. 4 above) and a lower part having a tapered part (examiner notes that the lower part is shown in Reproduced Fig. 4, wherein the tapered parts of said lower part are indicated by dashed-line arrows). 
14, the claimed invention of Herrington is disclosed in the rejection of Claim 2, wherein the gingiva contact portion (120) has an upper part having a vertically cylindrical part (examiner notes upper part is indicated as an inner vertically cylindrical part, as shown in Reproduced Fig. 4 above) and a lower part having a tapered part (examiner notes that the lower part is shown in Reproduced Fig. 4, wherein the tapered parts of said lower part are indicated by dashed-line arrows).
Re Claim 17, the claimed invention of Herrington is disclosed in the rejection of Claim 1, wherein the dental prosthesis coupling portion (810) has an outer surface having a tapered cylindrical shape or a vertically cylindrical shape (the examiner notes that the dental prosthesis coupling portion has a tapered cylindrical shape, as shown in Reproduced Figs. 1-4, and 6).
Re Claim 18, the claimed invention of Herrington is disclosed in the rejection of Claim 2, wherein the dental prosthesis coupling portion (810) has an outer surface having a tapered cylindrical shape or a vertically cylindrical shape (the examiner notes that the dental prosthesis coupling portion has a tapered cylindrical shape, as shown in Reproduced Figs. 1-4, and 6).
Re Claim 19, the claimed invention of Herrington is disclosed in the rejection of Claim 17, wherein the dental prosthesis coupling portion (810) having a vertically cylindrical shape comprises an inclined surface which connects the outer surface (represented as the tapered cylindrical shape of the dental prosthesis coupling portion shown in Reproduced Fig. 4 above) to the top surface (as shown in Reproduced Figs. 1-4), or the top surface and the outer surface meet each other at right angles.
Re Claim 20, the claimed invention of Herrington is disclosed in the rejection of Claim 18, wherein the dental prosthesis coupling portion (810) having a vertically cylindrical shape comprises an inclined surface which connects the outer surface (represented as the tapered cylindrical shape of the dental prosthesis coupling portion shown in Reproduced Fig. 4 above) to the top surface (as shown in Reproduced Figs. 1-4), or the top surface and the outer surface meet each other at right angles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herrington ((U.S. Publication 20130196290 A1) in view of Somborac et al. (U.S. Patent 5,961,328; hereby referred to as “Somborac”).
Re Claim 15, the claimed invention of Herrington is disclosed in the rejection of Claim 1. However, Herrington is silent of limitation wherein the dental prosthesis coupling portion has a length equal to or longer than 1 mm and shorter than 3 mm.
Somborac teaches dental implants with tapered structures in the same field of endeavor, wherein a coronal portion 12 (examiner notes is analogous to the dental prosthesis coupling region) of a dental implant begins with a tapered section 24 (examiner notes is analogous to the outer surface of the dental prosthesis coupling region) which increases in diameter towards the end of said coronal portion (Col. 4, lines 15-17). Moreover, Somborac teaches that the preferred total length of the coronal portion is 4.00mm, and the preferred axial length of the tapered section 24 is 3.00 mm (Col. 4, lines 20-22). In addition, Somborac teaches that the implant length can be varied according to site (i.e. location for installation of implant) conditions (Col. 6, lines 8-11). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to design the dental prosthesis coupling portion of Herrington with length parameters within the ranges of the quantitative lengths (i.e. total length of 4.00mm, axial length of 3.0mm) taught by Somborac, which are noted as feasible lengths for the dental prosthetic coupling 
Re Claim 16, the claimed invention of Herrington is disclosed in the rejection of Claim 2. However, Herrington is silent of limitation wherein the dental prosthesis coupling portion has a length equal to or longer than 1 mm and shorter than 3 mm.
Somborac teaches dental implants with tapered structures in the same field of endeavor, wherein a coronal portion 12 (examiner notes is analogous to the dental prosthesis coupling region) of a dental implant begins with a tapered section 24 (examiner notes is analogous to the outer surface of the dental prosthesis coupling region) which increases in diameter towards the end of said coronal portion (Col. 4, lines 15-17). Moreover, Somborac teaches that the preferred total length of the coronal portion is 4.00mm, and the preferred axial length of the tapered section 24 is 3.00 mm (Col. 4, lines 20-22). In addition, Somborac teaches that the implant length can be varied according to site (i.e. location for installation of implant) conditions (Col. 6, lines 8-11). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to design the dental prosthesis coupling portion of Herrington with length parameters within the ranges of the quantitative lengths (i.e. total length of 4.00mm, axial length of 3.0mm) taught by Somborac, which are noted as feasible lengths for the dental prosthetic coupling portion(s) of a dental implant to be installed in a patient’s mouth. Moreover, due to the overlap at the end point, i.e. (3 mm) for an average length measurement of the dental prosthesis coupling portion, the overlapping ranges of Claim 15 and Somborac’s prior art are evidence of prima facie obviousness. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        



/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772